This action is brought to recover the amount of two sight drafts for $10,000 and $15,000, respectively, dated at New Orleans, December 26, 1878, drawn by A. Eimer Bader  Co., a firm engaged in the business of buying and exporting cotton, upon Taaks  Lichtenstein, bankers, in the city of New York. The plaintiff, a banking corporation at New Orleans, purchased the drafts from A. Eimer Bader  Co., on the day of their date, in reliance upon a letter dated March 7, 1878, addressed by Taaks 
Lichtenstein to Bader  Co., which had been exhibited to the plaintiff. The drafts were forwarded by the plaintiff to the city of New York, and there presented to Taaks  Lichtenstein for payment, which was refused. The firm of A. Eimer Bader  Co., *Page 445 
although in good credit when the drafts were drawn, were in fact insolvent. On the next day, December 27, 1878, the principal partner in the firm committed suicide, and the insolvency of the firm immediately became known. The plaintiff claims to recover on two grounds, first, that the letter of March 2, 1878, was an unconditional promise by Taaks  Lichtenstein to pay the drafts, whereby, under the statute, they became liable as acceptors, andsecond, that if the letter is not an unconditional promise within the statute, it was a general letter of credit, upon faith of which the plaintiff purchased the drafts, whereby an obligation was created on the part of the defendants to repay the sums advanced by the bank.
The first ground upon which the plaintiff relies depends upon the true construction of the letter of March 7, 1878. Prior to that date there had been some dealings between the firm of A. Eimer Bader  Co., and the defendants, in the purchase by the defendants of the drafts of Bader  Co., drawn against shipments of cotton, and in some cases the defendants had accepted drafts drawn by Bader  Co., for their accommodation. On the 2d of March, 1878, Bader  Co., in a letter of that date, wrote the defendants as follows: "Although the greater portion of our business for this season is finished, and although for this reason the balance of our business will not be so very great, the thought nevertheless occurs to us whether it were not possible to open between ourselves a mutually advantageous arrangement, by which we should forward to you our drafts on Europe, for you to dispose of to the best advantage, and in return reimburse ourselves by drafts on you. One point, however, and that a material one, must not be overlooked, namely, that we are allowed by the buyers of our drafts to draw on account of such sold drafts in order to make advances to factors for cotton bought, but not yet received, or to pay invoices to the factors before the shipment is completed or bills of lading therefor signed. In the majority of cases bills of lading accompany our drafts, to be delivered on acceptance, and we should be pleased to hear what your views are as to such an arrangement." In reply to this letter, the defendants wrote the *Page 446 
letter of March 7, 1878. In that letter the defendants say: "In answer to your favor, we reply that we should be pleased to undertake the negotiation in our market, of your drafts, accompanied with shipping documents for shipments of cotton, drawn on leading houses in London, Paris, Switzerland and Germany. We will credit you with the rate of exchange, which we can procure by our indorsement, and with gold as sold, charging you one-fourth per cent commission. To facilitate our intercourse, we are ready to pay your sight drafts on us, which you advise us as having been drawn against, particularly to be described shipments, to the extent of $50,000 currency, on account of subsequent remittances, which you would then have to send us within a week, whereupon the credit will be renewed of itself. We charge you seven per cent interest per annum." On the 12th of March, 1878, Bader  Co. acknowledged the receipt of the letter of March 7, 1878, and expressed themselves satisfied with the conditions. The drafts of December 26, 1878, in question, had no bills of lading attached, nor were they accompanied with any advice of shipments, but in a letter from Bader  Co., to Taaks 
Lichtenstein, written on the same day, after referring to some prior shipments promised, which had been delayed, they said: "We beg you to take note of five hundred bales more for reimbursement at sixty days on London bankers, with the shipment of which we are at present engaged. We have telegraphed for names of bankers, but expect they will mostly be Huth. We allow ourselves to draw upon you to-day: No. 22,313, $15,000, in favor of ourselves; No. 22,321, $10,000, do." The drafts in question are those referred to in this letter, and the paragraph quoted is the only advice of shipments which is claimed to have been made in connection with the drafts. Upon these facts the question arises whether the letter of March 7, 1878, was an unconditional promise to pay drafts drawn by Bader  Co. Unless this question can be affirmatively answered, there can be no recovery in this case, as upon an acceptance of the drafts by Taaks  Lichtenstein, whatever other ground of liability there may be. *Page 447 
Under the statute, there must be either an actual acceptance of a bill, or an unconditional promise in writing to accept, to support an action against a party as acceptor. (1 R.S. 768, §§ 6, 8.) Section 8, by which the transaction in this case is governed, declares that "an unconditional promise in writing to accept a bill before it is drawn, shall be deemed an acceptance in favor of every person who, upon the faith thereof, shall have received the bill for a valuable consideration." It is plain, we think, that the letter of March 7, 1878, was not an unconditional promise within this section. The promise of Taaks  Lichtenstein to pay the drafts of Bader  Co., to the amount stated, was coupled with the condition that Taaks  Lichtenstein should be advised by the drawers that the drafts were drawn against "particularly to be described shipments." It cannot be claimed that the drafts contemplated by these letters, were to be accompanied by bills of lading, or were only to be drawn after shipments had been fully completed. Such a construction of the defendants' engagement would be inconsistent with the purpose of the arrangement entered into between the parties. The proposition of Bader  Co., in their letter of March 2, 1878, was modified before acceptance by Taaks  Lichtenstein in their letter of March 7th. They required that the foreign drafts to be negotiated by them should be accompanied with shipping documents, and the request of Bader  Co. to be allowed to draw for advances to factors for cotton bought, but "not yet received," and to pay invoices to factors "before the shipment is completed, or bills of lading therefor signed," was only assented to in part by Taaks Lichtenstein. They did not consent to make advances to pay for cotton bought by Bader  Co., but not delivered, but only to accept drafts against particularly to be described shipments, of which they should be advised by Bader  Co. It was the evident purpose of the arrangement finally consummated between Bader 
Co. and the defendants, that Taaks  Lichtenstein should accept drafts not accompanied by bills of lading; but it is equally clear upon the face of the correspondence that their undertaking was limited to the acceptance *Page 448 
of such uncovered drafts as should be drawn on the credit of specific shipments in progress, but not completed, of which they should be particularly advised before the drafts were presented for payment, and for which Bader  Co. were to send remittances within a week. By this course of business Bader  Co. were put in funds to complete the shipments in progress, and Taaks 
Lichtenstein, while not having at the time bills of lading to secure their advances, had the assurance of Bader  Co., that they had cotton on hand, or immediately available, in progress of shipment, out of which reimbursement would be made. It is apparent that this was an important and substantial condition, coupled with the defendants' promise. It was, as claimed by the learned counsel for the defendants, to some extent, a guaranty of the good faith of Bader  Co., and though when performed it would not operate as a legal pledge of the cotton for the security of the drafts, it placed Bader  Co. in a situation where they could not in honor divert the cotton from that purpose, and where if the advice was fraudulently given, they would be exposed to serious consequences. What constitutes an absolute, unconditional promise to accept a bill, within the statute, has been considered in several cases. It is well settled that it is not necessary that there should be a promise to accept in express terms. An authority to draw, or a promise to pay, a bill to be drawn, is regarded as equivalent to a promise to accept. (Ulster Co. Bk. v. McFarlan, 5 Hill, 432; Barney v. Worthington, 37 N.Y. 112. ) So, also, restrictions as to the time or amount, do not prevent the promise from being treated as unconditional and absolute as to drafts within the limitation. (Bank of Michigan
v. Ely, 17 Wend. 508; Ulster Co. Bk. v. McFarlan, supra.) It is also held that an authority given to an agent to draw "from time to time, as may be necessary in the purchase of lumber," or as "you want more funds," operates simply as an instruction to the agent, and does not, as to persons dealing with him in good faith, constitute a condition. (Merchants' Bank v. Griswold,72 N.Y. 472; Bank of Michigan v. Ely, supra.) The party dealing with the agent, may rest upon his representation, *Page 449 
express or implied, that the draft is in the business of the principal, or that the funds are needed, and he is protected although it turns out that the representation is false. (N.Y. N.H.R.R. Co. v. Schuyler, 34 N.Y. 30; Merchants' Bank v.Griswold, supra.) But where the condition is a substantive part of the promise, and is a precedent one, and is so coupled with the promise as to show that the promisor did not intend to bind himself, except on compliance with the condition, it is impossible in that case to regard a promise to accept, as an unconditional promise within the statute. This was, we think, the character of the promise in this case. The bank, when it took the drafts in question, was informed by the letter of March 7th, that the acceptances to be made by Taaks  Lichtenstein thereunder, were for the accommodation of Bader  Co. The condition of their promise to pay, was plainly written on the face of the letter. It was material, and could not be waived by Bader  Co. The condition not having been complied with, no obligation rested upon the defendants to accept or pay the drafts.
Having reached the conclusion that the defendants are not liable as acceptors, the question remains whether they are liable to refund the money advanced on the drafts, treating the letter of March seventh, as a general letter of credit. It is denied by the defendants that it possesses the characteristics of that species of commercial instruments. We think it unnecessary to enter into this controversy, for assuming that it was a general letter of credit, open for acceptance by any person to whom it might be presented by Bader  Co., as a ground of credit, it nevertheless amounted simply to a contract on the part of Taaks 
Lichtenstein, to pay advances made in conformity therewith. They had a right to stand upon the very terms of their contract, and they were not bound, unless the condition upon which their obligation depended, was fulfilled. The language of Lord MANSFIELD in Mason v. Hunt (1 Doug. 297) is equally applicable to this case. Speaking of an agreement to accept, he said: "But an agreement to accept is still but an agreement; and if it is conditional, and a third party takes the *Page 450 
bill, knowing of the condition annexed to the agreement, he takes it subject to such condition. (See, also, CHURCH, Ch. J., inMerchants' Bk. v. Griswold, 72 N.Y. 479.) It is scarcely claimed, that the general notice in the letter of Bader  Co., of December 26, 1878, that they were engaged in the shipment of five hundred bales of cotton, was a notice of "particularly to be described shipments," required by the letter of March seventh. There was no name of any ship, or of any consignee, and it gave no such information as was contemplated by the parties, and, as the sequel showed, no shipment was in fact in progress. The bank omitted to procure a letter of advice to accompany the drafts, which, if it had done, would have protected it, although the advice was false in fact.
In neither aspect, therefore, can the action be maintained. Not as an action upon an acceptance, because there was no acceptance in fact, and the promise was conditional, nor as an action upon the letter, treating it as a general letter of credit, because the condition upon which the liability depended was not performed.
It is claimed that the defendants by their letter of December 25, 1878, in answer to the letter of Bader  Co., of October 22, 1878, waived the condition as to advice, contained in the letter of March seventh. We think this claim is untenable. Bader  Co. in their letter of October twenty-second, expressed the hope that in exceptional cases, the defendants would not insist upon a strict fulfilment of the condition that their drafts should be covered by remittances within a week, assigning the reason that "owing to unfavorable weather, or other unforeseen circumstances," it might be impossible to obtain the shipping documents in the required time. The defendants in their answer said "that in exceptional cases we should meet your wishes in so far that we shall not hold ourselves strictly to the letter." There was no hint in the letter of Bader  Co. of a wish to change the condition that the drafts should be drawn against described shipments, of which the defendants should be advised, and the reason assigned by Bader  Co. for the desired change in the other condition, was entirely consistent *Page 451 
with the continuance of the condition as to advice. The weather, or other contingencies, might delay shipments in progress when the drafts were drawn, so as to prevent remittances within a week, and the letters related to this contingency only.
We think the judgment should be reversed and a new trial ordered.
All concur.
Judgment reversed.